              Case 2:18-cv-00055-TSZ Document 271 Filed 02/18/21 Page 1 of 6



1                                                                  The Honorable Thomas S. Zilly

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
9                                           AT SEATTLE

10
     BAO XUYEN LE, as Personal                             NO. 2:18-cv-00055-TSZ
11   Representative of the Estate of Tommy Le;
     HOAI “SUNNY” LE; and DIEU HO,
12                                                         DEFENDANT DEPUTY CESAR
                    Plaintiffs,                            MOLINA’S OPPOSITION TO A
13          vs.                                            VIRTUAL JURY TRIAL

14   REVEREND DR. MARTIN LUTHER
     KING JR. COUNTY; and KING COUNTY                      Noted for February 18, 2021
15   DEPUTY SHERIFF CESAR MOLINA,

16                  Defendants.

17

18
            For nearly 300 years, jury trials have occurred in person, where jurors, witnesses parties
19
     attorney and judges could take the full measure of the person and evidence before them. In a
20
     matter of months that system has been discarded in favor of so-called Zoom trials. Despite the
21
     high level of scientific certainty our courts require for the presentation of evidence, that change
22
     occurred with virtually no scientific study, with little if any reasoned debate, and certainly
23
     without any public debate.
24
            Since the pandemic began, we have also learned that what works in one case does not
25
     work in all. For example, Zoom learning has been highly successful for those who choose it as a
26
     DEFENDANT DEPUTY CESAR MOLINA’S                            GOSSELIN LAW OFFICE, PLLC
     OPPOSITION TO A VIRTUAL JURY TRIAL                                 1901 JEFFERSON AVENUE, SUITE 304
     [No. 2:18-cv-00055-TSZ]                                               TACOMA, WASHINGTON 98402
                                                                   OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     Page - 1
              Case 2:18-cv-00055-TSZ Document 271 Filed 02/18/21 Page 2 of 6



1    way of getting a college education, but it has been shown to be a dismal failure as a forced

2    alternative to in-person primary education. Technical limitations, inattention and distraction,

3    racial and economic disparities, and the absence of social interaction, are just a few of the many

4    factors that have lead to the call for a return to in-person learning despite risks of Covid19.

5           The point here is this: The utilization of Zoom trials may have been necessary at the

6    beginning of the pandemic, where no end was in sight and there was a risk that the judicial

7    system my come to a grinding halt, or where the parties agreed to conduct the trial in that format.

8    They should not, however, be forced on the parties where the parties do not agree, or where, as

9    now, reasonable suspicion has arisen regarding the effectiveness and equivalency of Zoom

10   proceedings, and an end to the pandemic is in site. According to National Public Radio, as of

11   February 18th, more than 56 million doses of vaccine have been administered, reaching 12.1% of

12   the total U.S. population, according to federal data collected by the Centers for Disease Control

13   and Prevention. https://www.npr.org/sections/health-shots/2021/01/28/ 960901166/how-

14   is-the-covid-19-vaccination-campaign-going-in-your-state. The U.S. is currently administering

15   over 1.8 million shots a day. Id. President Biden has declared a goal of getting 100 million shots

16   into arms in the first 100 days of his administration, by April. Id.       On February 11, the

17   President announced the federal government has inked deals to purchase 600 million vaccine

18   doses from Pfizer and Moderna, to be delivered by the summer. We have learned now that

19   gatherings can occur safely – hence children returning to school, restaurants re-opening, etc.

20   Where the end of the pandemic (or at least reasonable control of it) is in sight, where alternatives

21   exist that allow for safe in person gatherings, expediency no longer justifies scrapping a system

22   that has proved itself both highly effective and enduring for centuries, certainly not without at

23   least exploring whether other alternatives exist.

24          Another point bears mentioning: The court’s order seems to place the burden on the

25   party objecting to a Zoom trial to establish why it is inappropriate. Given the fact that Zoom

26
     DEFENDANT DEPUTY CESAR MOLINA’S                            GOSSELIN LAW OFFICE, PLLC
     OPPOSITION TO A VIRTUAL JURY TRIAL                                  1901 JEFFERSON AVENUE, SUITE 304
     [No. 2:18-cv-00055-TSZ]                                                TACOMA, WASHINGTON 98402
                                                                    OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     Page - 2
              Case 2:18-cv-00055-TSZ Document 271 Filed 02/18/21 Page 3 of 6



1    trials are an aberration from the norm, and a very recent one at that, and that our entire system of

2    jurisprudence has been built around the in-person jury trial for centuries, placing the burden on

3    the party opposing Zoom trials seems backwards. The burden should be on the proponent of

4    Zoom trials to establish they are at least as effective as an in person trial, if not in general, at

5    least in the particular case at issue. This notion seems to underlie Judge Bryant’s decision

6    discussed in King County’s Objection.

7            Deputy Molina joins with King County in objecting to the use of a Zoom trial in this case

8    for several reasons, some of which have been articulated in the County’s motion. They include

9    the following:

10           1. Dilution of the impact of visual evidence. This is not a car accident case, or a case

11   where emotion plays no role, or movements can be depicted by animation or charts. In this case

12   terms like “reasonable fear” and “threat” play key roles. The precise movements of the parties,

13   the distances between them, their actions and sounds also play key roles. My client is entitled to

14   stand in front of the people judging him and assure that they have a full and even visceral

15   understanding of the fear he and the other witnesses felt when Tommy Le confronted them, the

16   speed with which Le moved, the actions he made. My client wants to confront the experts hired

17   to criticize his actions, and have the jury see their reactions as they are forced to acknowledge

18   the fallacies in their opinions. And, it is respectfully submitted that an accurate judgment of that

19   evidence cannot occur when the evidence and testimony is filtered through a camera and a flat

20   twenty-inch computer screen to people sitting alone in their kitchen or living room.

21           2. The greater likelihood that the participants in the trial will lose engagement of the

22   jury. To some extent, trials are teaching opportunities. We know from experience that teaching

23   via Zoom has mixed success. As noted above, while it may work for those who choose it as a

24   way of getting a college education and willingly adapt their lives to it, it has been shown to be a

25   dismal failure (albeit a necessary evil) as a forced alternative to in-person primary education.

26
     DEFENDANT DEPUTY CESAR MOLINA’S                              GOSSELIN LAW OFFICE, PLLC
     OPPOSITION TO A VIRTUAL JURY TRIAL                                    1901 JEFFERSON AVENUE, SUITE 304
     [No. 2:18-cv-00055-TSZ]                                                  TACOMA, WASHINGTON 98402
                                                                      OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     Page - 3
               Case 2:18-cv-00055-TSZ Document 271 Filed 02/18/21 Page 4 of 6



1    While a jury has some similarity to the college student in that the jurors are adults, it has many

2    similarities with forced on-line education. At least some jurors will not be fully willing or

3    voluntary participants. Certainly none will have organized their lives around a three or four

4    week trial. Under these circumstances, it is fair to assume distractions will be more compelling

5    and attention spans more limited, in a way that does not occur with in-person juries.

6            3. Essential elements of in-person trials are lost. These include, among other things, the

7    visceral role of the courtroom and observing witnesses in person, social interaction of jurors, the

8    formality of the judicial process, and the ability of jurors to monitor their collective conduct

9    during trial.

10           4. Deputy Molina shares the County’s concern that the selection of jurors able to

11   participate in Zoom trials has potential racial and economic bias. Any qualified person can

12   attend court. Access to the kind of skills and technology needed to comfortably participate in

13   jury selection as well as a weeks-long jury trial over a computer is another matter. Those kinds

14   of skills are not uniformly shared across racial and economic lines.         Forced, on-line primary

15   education has revealed that fact. At a minimum, those potential effects should be studied and

16   ruled out before Zoom trials are forced on litigants.

17           5. No reason has been presented showing that in-person trials cannot be conducted

18   safely. This court’s courtroom is large, jurors can be spread out over safe distances, jurors can

19   remain masked, safe courthouse screening processes are in place.

20           There is no doubt trial can occur via Zoom. That does not mean it should or that such a

21   trial would be either effective or fair. Deputy Molina opposes a Zoom trial in this case because

22   he believes it will interfere with his right to due process and trial by jury, and with the effective

23   presentation of his case; its effectiveness is untested and unproven across different types of

24   cases in general and this type of case in particular; and, it is unnecessary given where we are

25   with regard to the pandemic.

26
     DEFENDANT DEPUTY CESAR MOLINA’S                             GOSSELIN LAW OFFICE, PLLC
     OPPOSITION TO A VIRTUAL JURY TRIAL                                  1901 JEFFERSON AVENUE, SUITE 304
     [No. 2:18-cv-00055-TSZ]                                                TACOMA, WASHINGTON 98402
                                                                    OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     Page - 4
             Case 2:18-cv-00055-TSZ Document 271 Filed 02/18/21 Page 5 of 6



1           Dated this 18th day of February, 2021,

2                                                    By :
                                                     Timothy R. Gosselin, WSBA #13730
3                                                    GOSSELIN LAW OFFICE, PLLC
                                                     1901 Jefferson Ave., Suite 304
4                                                    Tacoma, WA 98402
                                                     253-627-0684
5                                                    tim@gosselinlawoffice.com
                                                     Attorney for Defendant Molina
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     DEFENDANT DEPUTY CESAR MOLINA’S                    GOSSELIN LAW OFFICE, PLLC
     OPPOSITION TO A VIRTUAL JURY TRIAL                         1901 JEFFERSON AVENUE, SUITE 304
     [No. 2:18-cv-00055-TSZ]                                       TACOMA, WASHINGTON 98402
                                                           OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     Page - 5
              Case 2:18-cv-00055-TSZ Document 271 Filed 02/18/21 Page 6 of 6



1                             CERTIFICATE OF MAILING AND SERVICE

2           I hereby certify that on the 18th day of February, 2021, I electronically filed the foregoing
     document(s) with the Clerk of the Court using the CM/ECF System which will send notification
3    of such filing to the following:

4          Jeffrey M. Campiche                       Daniel Kinerk
           Philip G. Arnold                          Carla Carlstrom
5          Attorneys for Plaintiff                   Senior Deputy Prosecuting Attorney
           CAMPICHE ARNOLD PLLC                      King County Prosecuting Attorney’s Office,
6          2025 First Avenue, Suite 830              Civil Division
           Seattle, WA 98121                         500 Fourth Avenue, Suite 900
7          (206) 281-9000                            Seattle, Washington 98104
           jcampiche@campichearnold.com              206-296-8820
8          parnold@campichearnold.com                dan.kinerk@kingcounty.gov
                                                     Carla.Carlstrom@kingcounty.gov
9

10
                 I declare under penalty of perjury under the laws of the United States and the State
11         of Washington that the foregoing is true and correct.

12                 DATED this 18th day of February, 2021 at Seattle, Washington.

13                                                               s/ Timothy R. Gosselin
                                                                 TIMOTHY R. GOSSELIN
14

15

16

17

18

19

20

21

22

23

24

25

26
     DEFENDANT DEPUTY CESAR MOLINA’S                           GOSSELIN LAW OFFICE, PLLC
     OPPOSITION TO A VIRTUAL JURY TRIAL                                 1901 JEFFERSON AVENUE, SUITE 304
     [No. 2:18-cv-00055-TSZ]                                               TACOMA, WASHINGTON 98402
                                                                   OFFICE: 253.627.0684 FACSIMILE: 253.627.2028
     Page - 6
